 Case 1:01-cr-00619-VM Document 398 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 11/13/2020
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :                 01 CR 619(VM)
          -against-              :                    ORDER
                                 :
FRANLKIN MINAYA,                 :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     On October 1, 2020, the Second Circuit granted defendant

Franklin Minaya (“Minaya”) permission to pursue a successive

28 U.S.C. § 2255 motion. (See Dkt. No. 392.) The Circuit noted

that, among other things, Minaya argues that his convictions

under 18 U.S.C. § 924(c) and (j), predicated on attempted

Hobbs Act robbery under 18 U.S.C. § 1951, are no longer valid

after the Supreme Court decisions in Johnson v. United States,

576 U.S. 591 (2015), and United States v. Davis, 139 S. Ct.

2319 (2019). (Id.)

     The Circuit further noted that “the issue of whether

attempted Hobbs Act robbery is a crime of violence under the

§ 924(c)(3)(A) force clause has been raised in several appeals

now pending in this Court,” (id. (citing United States v.

McCoy, 2d Cir. 17-3515; United States v. Collymore, 2d Cir.

19-596; United States v. Morris, 2d Cir. 16-6), and it is

within   the   district    court’s    discretion     to   stay     the

proceedings pending a decision in one or more of those cases.


                                 1
 Case 1:01-cr-00619-VM Document 398 Filed 11/13/20 Page 2 of 2




     Accordingly, it is hereby

     ORDERED   that   the   resolution    of   defendant    Franklin

Minaya’s successive 28 U.S.C. §          2255 motion is held in

abeyance pending a decision in one or more of the above-

listed appeals. The Clerk of Court is directed to mail a copy

of this Order to Franklin Minaya, Register Number 52447-054,

USP Lewisburg, U.S. Penitentiary, P.O. Box 1000, Lewisburg,

PA 17837, and note service on the docket.


SO ORDERED.

Dated: New York, New York
       13 November 2020


                                        _______________________
                                              Victor Marrero
                                                 U.S.D.J.




                                 2
